October 6, 2009 U.S. Securities and Exchange Commission Division of Corporate Finance Washington, D.C. 20549 Attn:John L. Krug&Jeffrey Riedler Re: Radient Pharmaceuticals Corporation Pre-Effective Amendment No. 1 Registration Statement on Form S-3 Filed October 2, 2008 File No.333-162131 Dear Mr. Krug: We filed Pre Effective Amendment No.1, to our Registration Statement on Form S-3 on October 2, 2009.We hereby request that the Registration Statement be declared effective at the earliest practicable time. We acknowledge that: · Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and, · The company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your attention to this matter.Please feel free to contact the undersigned if you have any questions regarding this letter. Very truly yours, Radient Pharmaceuticals Corporation /s/Akio Ariura By:Akio Ariura CFO & COO 2
